EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Timothy Maclntyre (Reg# 42824) on February 15, 2022.
The application has been amended as follows:
Claims 1, and 4-11 are allowed. 
Claims 2-3 are cancelled. 
Double patent rejection has been withdrawn in light of the Terminal Disclaimer approved on 6/30/2021.  

Listing of Claims:
1.	(currently amended) A network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design;
s for 
calculate second candidate sets for the slots on the basis of the apparatus information and the design parameter information;
calculate an optimal candidate of each of the lines minimizing a total cost value in the overall network on the basis of the first candidate sets for the lines and the second candidate sets for the slots, wherein calculating the optimal candidate includes calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each of the lines, and uniquely deriving the second candidate set of slots for each of the lines on the basis of the calculated total contracted band of each of the lines 
generate network configuration information reflecting both the optimal candidate of each of the lines and the second candidate sets of slots for each of the lines uniquely derived from the optimal candidate of each of the lines; 
wherein the second candidate sets for the slots is calculated with different total capacities for each candidate set in the second candidate sets, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for each of the lines  is equal to or greater than the calculated total contracted band, and that the total capacity of the slots in the second candidate sets of slots for each of the lines has smallest total capacity from amongst combination candidates having total capacity of the slots link portion apparatus that is greater than the calculated total contract band.
2.	(cancel) 
3.	(cancel) 

4.	(currently amended) A non-transitory computer readable medium which store a network design processing program for designing a network configuration for a network in which a switch is disposed for each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design processing program causing a processor to
acquire topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding 
calculate s for 
calculate second candidate sets for the slots on the basis of the apparatus information and the design parameter information;
calculate an optimal candidate of each of the lines minimizing a total cost value in the overall network on the basis of first candidate sets for the lines and the second candidate sets for the slots, wherein calculating the optimal candidate includes calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each of the lines, and uniquely deriving the second candidate set of slots for each of the lines on the basis of the calculated total contracted band of each of the lines 
generate network configuration information reflecting both the calculated optimal candidate of each of the lines and the second candidate sets of slots for each of the lines uniquely derived from the optimal candidate of each of the lines; 
wherein the second candidate sets for the slots is calculated with different total capacities for each candidate set in the second candidate sets, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for each of the lines  is equal to or greater than the calculated total contracted band, and that the total capacity of the slots in the second candidate sets of slots for each of the lines has smallest total capacity from amongst combination candidates having total capacity of the slots link portion apparatus that is greater than the calculated total contract band.
5.	(currently amended) A network design method for designing a network configuration for a network in which a switch is disposed for each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design method comprising:
acquiring topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design;
s for 
calculating second candidate sets for the slots on the basis of the apparatus information and the design parameter information;
calculating an optimal calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each of the lines, and uniquely deriving the second candidate set of slots for each of the lines on the basis of the calculated total contracted band of each of the lines 
generating network configuration information reflecting both the calculated optimal candidate of each of the lines and the second candidate sets of slots for each of the lines uniquely derived from the optimal candidate of each of the lines;
wherein the second candidate sets for the slots is calculated with different total capacities for each candidate set in the second candidate sets, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for each of the lines  is equal to or greater than the calculated total contracted band, and that the total capacity of the slots in the second candidate sets of slots for each of the lines has smallest total capacity from amongst combination candidates having total capacity of the slots link portion apparatus that is greater than the calculated total contract band.
6.	(previously presented) The network design apparatus according to claim 1 wherein the line information includes a contracted band for each line.
7.	(previously presented) The network design apparatus according to claim 1 wherein the line information includes an inter-end delay for each line. 
8.	(new) The non-transitory computer readable medium according to claim 4 wherein the line information includes a contracted band for each line.

10.	(new) The network design method according to claim 5 wherein the line information includes a contracted band for each line.
11.	(new) The network design method according to claim 5 wherein the line information includes an inter-end delay for each line.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 4 and 5) the instant claims require A network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design apparatus comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design; calculate first candidate sets for the lines on the basis of the topology information, the line information, and the design parameter information; calculate second candidate sets for the slots on the basis of the apparatus information and the design parameter information; calculate an optimal candidate of each of the lines minimizing a total cost value in the overall network on the basis of the first candidate sets for the lines and the second candidate sets for the slots, wherein calculating the optimal candidate includes calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each of the lines, and uniquely deriving the second candidate set of slots for each of the lines on the basis of the calculated total contracted band of each of the lines; generate network configuration information reflecting both the optimal candidate of each of the lines and the second candidate sets of slots for each of the lines uniquely 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 8/17/2021 (Wei) fails to fairly teach or suggest designing network configuration for the network where the network has switches, plurality of communication hubs connected by via lines by slots of a plurality of switches, receiving the mapping and topology information regarding the communication hubs, line information in the network, switches disposed at the communication hub and slots of the switches, design parameter information utilized in the design, computing the first candidate sets of the lines based on topology information, the line information and design parameter information, computing the second candidate sets of the slots based on the apparatus information and the design parameter information, computing optimal candidate of each of the lines and optimal candidate of the interfaces to minimize the total cost value of overall network based on the first candidate sets of lines and second candidate sets of slots, and this includes calculating a total contracted band of each of the lines on the basis of the line information, mapping information, and selected optimal candidate of each of the lines, and derive  the second candidate set of the lots for each of the lines on the basis of the calculated total contracted band of each of the lines,  wherein the second candidate sets for the slots is calculated with different total capacities for each candidate set in the second candidate sets, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for 

 For example, (“Wei”, US 20170047999 A1) teaches a network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by slots of a plurality of switches, the network design apparatus comprising: a processor; and a storage medium having computer program instructions stored thereon, the computer program instructions when executed by the processor: receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design; calculate first path candidate sets of the lines on the basis of the topology information, the line information, and the design parameter information; Application No. 16/978,011Page 2 of 12calculate second candidate sets of the slots on the basis of the apparatus information and the design parameter information,  configure the second candidate sets of the interfaces using only candidates; calculate an optimal candidate of each of the lines and an optimal candidate of the interfaces for minimizing a second total cost value of the overall network on the basis of the first and second candidate sets; and generate network configuration information reflecting both the optimal first candidate of the lines and the optimal second candidate of the interfaces, but does not provide calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each 

Furthermore (”Hashiguchi”, US 20150023666 A1) teaches a network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs, receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, calculating a total contracted band of each of the lines on the basis of the line information, the topology information, and the selected optimal candidate of each of the lines, and uniquely deriving the second candidate set of slots for each of the lines on the basis of the calculated total contracted band of each of the line, but does not provide computing the second candidate sets of the slots based on the apparatus information and the design parameter information, computing optimal candidate of each of the lines and optimal candidate of the interfaces to minimize the total cost value of overall network based on the first candidate sets of lines and second candidate sets of slots, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for each of the lines  is equal to or greater than the calculated total contracted band, and that the total capacity of the slots in the 

Furthermore (”Sella”, US 20150085698 A1) teaches wherein the second candidate sets for the slots is calculated with different total capacities for each candidate set in the second candidate sets, and uniquely derives the second candidate sets of slots for each of the lines on condition that the total capacity of the slots in the second candidate sets of slots for each of the lines  is equal to or greater than the calculated total contracted band, and that the total capacity of the slots in the second candidate sets of slots for each of the lines has smallest total capacity from amongst combination candidates having total capacity of the slots link portion apparatus that is greater than the calculated total contract band, but does not provide a network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by slots of a plurality of switches, the network design apparatus comprising: a processor; and a storage medium having computer program instructions stored thereon, the computer program instructions when executed by the processor: receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design, calculate second candidate sets of the slots on the basis of the apparatus information and the design parameter information,  configure the second candidate sets of the interfaces using only candidates, calculate an optimal candidate of each of the lines and an optimal candidate of the interfaces for minimizing a second total cost value of the overall network on the basis of the first and 
Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.